MEMORANDUM OPINION
No. 04-03-00738-CV
IN RE TEXAS ASSOCIATION OF SCHOOL BOARDS, INC. and
Texas Association of School Boards Risk Management Fund
Original Mandamus Proceeding (1)
PER CURIAM
Sitting:	Sarah B. Duncan, Justice
		Sandee Bryan Marion, Justice
		Phylis J. Speedlin, Justice
Delivered and Filed:    October 15, 2003
PETITION FOR WRIT OF MANDAMUS DENIED
	The court has considered relators'petition for writ of mandamus and is of the opinion that relief
should be denied. See Tex. R. App. P. 52.8(a). Accordingly, relators'petition for writ of mandamus is
denied. 
	Relator shall pay all costs incurred in this proceeding.
	The clerk of this court is directed to transmit a copy of this opinion to the attorneys of record, the
trial court judge, and the trial court clerk.
							PER CURIAM

1.  This proceeding arises out of Cause No. DC-02-0247, styled Benavides Independent School District v. Texas
Association of School Boards, Inc., Texas Association of School Boards Risk Management Fund, Roofology
Consultants Corporation, and Proo-Staff Adjusting Services, Inc., pending in the 229th Judicial District Court, Duval
County, Texas, the Honorable Alex W. Gabert presiding.